              Case 1:20-cv-00504-EPG Document 21 Filed 01/25/21 Page 1 of 3


     Jonathan O. Peña, Esq.
 1 CA Bar ID No.: 278044
 2 Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 3   Fresno, CA 93721
     Telephone: 559-439-9700
 4   Facsimile: 559-439-9723
     Email: info@jonathanpena.com
 5   Attorney for Plaintiff, Eric John Urbano
 6
                                   UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8
                                                FRESNO DIVISION
 9
10 ERIC JOHN URBANO,                                 Case No. 1:20-cv-00504-EPG

11                 Plaintiff,                        STIPULATION FOR THE AWARD AND
                                                     PAYMENT OF ATTORNEY FEES AND
12                         v.                        EXPENSES PURSUANT TO THE EQUAL
13                                                   ACCESS TO JUSTICE ACT; ORDER
     ANDREW SAUL, Commissioner of
14   Social Security,

15                 Defendant.
16          IT IS HEREBY STIPULATED by and between the parties through their undersigned counsel,
17 subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses in the amount
18 of $ 5,100.00, under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount
19 represents compensation for all legal services rendered on behalf of Plaintiff by counsel in connection
20 with this civil action, in accordance with 28 U.S.C. § 2412(d).
21
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
22
     matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to Astrue v. Ratliff, 560 U.S. 586,
23
     598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability to honor the assignment will depend on
24
     whether the fees are subject to any offset allowed under the United States Department of the
25
     Treasury’s Offset Program. After the order for EAJA fees is entered, the government will determine
26
     whether they are subject to any offset.
27
28
              Case 1:20-cv-00504-EPG Document 21 Filed 01/25/21 Page 2 of 3


 1          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines that

 2 Plaintiff does not owe a federal debt, then the government shall cause the payment of fees, expenses
 3 and costs to be made directly to Counsel, pursuant to the assignment executed by Plaintiff. Any
 4 payments made shall be delivered to Plaintiff’s counsel, Jonathan O. Peña.
 5          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA attorney

 6 fees, and does not constitute an admission of liability on the part of Defendant under the EAJA or
 7 otherwise. Payment of the agreed amount shall constitute a complete release from, and bar to, any
 8 and all claims that Plaintiff and/or Counsel including Counsel’s firm may have relating to EAJA
 9 attorney fees in connection with this action.
10          This award is without prejudice to the rights of Counsel and/or Counsel’s firm to seek Social

11 Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the
12 EAJA.
13
14                                                 Respectfully submitted,
15
16 Dated: January 21, 2021                         /s/ Jonathan O. Peña
                                                   JONATHAN O. PEÑA
17                                                 Attorney for Plaintiff
18
     Dated: January 19, 2021                       McGREGOR W. SCOTT
19                                                 United States Attorney
20                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
21                                                 Social Security Administration

22                                        By:    Geralyn Gulseth*
                                                 GERALYN GULSETH
23                                               Special Assistant U.S. Attorney
24                                               Attorneys for Defendant
                                                 (*Permission to use electronic signature
25                                        obtained via email on January 19, 2021).

26
27
28
                                                       -2-
              Case 1:20-cv-00504-EPG Document 21 Filed 01/25/21 Page 3 of 3


 1                                               ORDER

 2          Based upon the parties’ Stipulation for the Award and Payment of Attorney Fees and Expenses

 3 Pursuant to the Equal Access to Justice Act (ECF No. 20), IT IS ORDERED that fees in the amount of
 4 five thousand one hundred dollars ($5,100.00) as authorized by 28 U.S.C. § 2412 be awarded subject
 5 to the terms of the Stipulation.
 6
     IT IS SO ORDERED.
 7
 8      Dated:    January 22, 2021                         /s/
                                                    UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -3-
